HERRICK, J.
(concurring). I do not think that, under the provisions of the will of Elizabeth Haney, her executor and devisee, William H. Byalls, was entitled to use any portion of the principal of the estate, so as to diminish its amount. It seems to me that all he was entitled to was the use and enjoyment thereof by the receipt of its rent, income, and profits during his lifetime.
Upon the other questions discussed I concur with my associates, and concur in reversing the decree of the surrogate, and directing a new trial.